NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KREG SANTOS PEREZ,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4299
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Kreg Santos Perez, pro se.


PER CURIAM.

              Affirmed. See State v. Partlow, 840 So. 2d 1040 (Fla. 2003); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Sheppard v. State,

907 So. 2d 1259 (Fla. 2d DCA 2005); Sommers v. State, 796 So. 2d 608 (Fla. 2d DCA

2001); Schloesser v. State, 697 So. 2d 942 (Fla. 2d DCA 1997); Paul v. State, 830 So.

2d 953 (Fla. 5th DCA 2002); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.